Citation Nr: 1425753	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for abrasions on the right side of the body.

2.  Entitlement to service connection for ischemic heart disease. 

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Javier A. Centonzio, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to July 1969, with confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah. 

In September 2011, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to his service connected lumbar and cervical spine disabilities.  In a February 2013 rating decision, the RO determined that the issue of TDIU was moot as the Veteran was granted a 100 percent schedular disability rating based on his service connected disabilities.  However, the Court has recently held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC ) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC  "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375  (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I.  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have abrasions on the right side of his body that are causally or etiologically related to service.  

2.  The Veteran does not have ischemic heart disease that is causally or etiologically related to service.

3.  The Veteran's posttraumatic stress disorder (PTSD) is productive of occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for abrasions have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400(o), 4.7, 4.130, Diagnostic Code 9411 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2010, May and November 2011, and March 2012, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA records have been obtained and he was afforded VA psychiatric examinations that address the nature, extent and severity of his psychiatric disability.  He was also afforded VA examinations concerning his claims for ischemic heart disease and abrasions to the right side of the body.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II.  Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), for Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange. 

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976(2001). 

VA recently expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam.  VA added ''Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	Abrasions

The Veteran asserts that he suffered from abrasions to the right side of his body as a result of motorcycle accident during service.  As an initial matter, the Board notes that service connection for a scar to the right elbow as a result of an in-service motorcycle accident was granted and an initial noncompensable disability rating assigned, effective from March 15, 2010.  

The Veteran's service treatment records confirm the occurrence of the motorcycle accident in 1965, as well as several other motor vehicle accidents during service.  Further, a service treatment record date in June 1965 noted he was treated for a puncture to the right forearm, which was closed with stitches.  It was also noted he suffered abrasions to the right arm, forearm, and ankle.  

Since his separation from service, VA and private treatment records dating from 2002 to the present fail to indicate the Veteran has abrasions to the right side of his body.  

The Veteran underwent a VA examination in December 2011 for a skin disorder associated with his service-connected diabetes mellitus, and for scars associated with his service-connected cervical laminectomy and appendectomy.  The VA examiner did not note the existence of abrasions.   

In May 2012, the Veteran was again scheduled for a VA examination.  The examiner noted the existence of scars to the right elbow due to a prior laceration related to a motorcycle injury; scar on the neck due to a laminectomy; bilateral surgical knee scars; and an appendectomy scar.  It was specifically noted that there were no abrasions to the right side of the Veteran's body.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for abrasions to the right side of his body, as he does not have a current diagnosis, or persistent or recurrent symptoms of abrasions related to his military service. 

The Board notes the Veteran stated he was in a motor vehicle accident while in service which resulted in abrasions.  In fact, these allegations are substantiated by the Veteran's service treatment records.  However, his assertions are less probative than the contemporaneous medical evidence of record, which shows no current abrasions or any residual disability resulting from the motorcycle accident aside from the scar to the right elbow, for which the Veteran has established service connection.  

Therefore, absent any evidence that the Veteran suffers from abrasions to the right side of his claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim.").  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

	Ischemic Heart Disease  

The Veteran contends that he has ischemic heart disease that is causally or etiologically related to his active service, including due to his exposure to Agent Orange while he was in Vietnam.  

Numerous VA and private treatment records have been associated with the claims file.  However, neither the VA nor the private treatment records contain a diagnosis of ischemic heart disease.  Private treatment records from Dr. Chander, dated in January 2002, note the Veteran underwent an echocardiogram in November of 2001 and a diagnosis of mild left ventricular hypertrophy was given.  However, Dr. Chander also noted that the Veteran's cardiologist in the United States had already concluded that the Veteran does not have hypertrophic cardiomyopathy, an assessment with which Dr. Chander agreed.  In February 2002, Dr. Chander specifically found no evidence of atrial septal defect following a transthoracic echocardiogram.  

In February 2007, a nuclear stress test showed a nontransmural scar on the inferior wall area with mild reversible ischemia.  It was concluded the findings could be suggestive of diaphragmatic attenuation artifact.  

The Veteran underwent a VA examination in July 2010.  At that time, it was noted the Veteran had a diagnosis of hypertension.  The examiner also noted the Veteran's report that he was diagnosed with hypertrophic cardiomyopathy in 1990.  The examiner stated he could not do an estimate of METs without the Veteran's treatment records, which were not provided.  Ultimately, following a physical examination of the Veteran, the examiner stated he was unable to confirm a diagnosis of hypertrophic cardiomyopathy or ischemic heart disease and, therefore, did not provide a diagnosis.   

A May 2012 general VA examination produced a finding of reversible ischemia.  Additionally, an echocardiogram noted left sided concentric hypertrophy with bilateral enlargement.  

The Veteran was reexamined in October 2013 in an attempt to confirm a diagnosis of ischemic heart disease.  The examiner indicated he reviewed the claims file and conducted an in-person interview and examination of the Veteran.  This examiner determined the Veteran does not have ischemic heart disease.  The examiner also reported that the Veteran stated he suffered from a myocardial infarction in July 2013, which could not be substantiated by the claims file.  An echocardiogram, dated in October 2013, yielded a diagnosis of left ventricular ejection fraction.  Ultimately, the examiner concluded that the Veteran does not have ischemic heart disease.  As rationale for this conclusion, the examiner stated that the finding of left ventricular hypertrophy is a clinical finding most often caused by hypertension and not due to ischemia.  

The Veteran is certainly competent to proclaim having experienced relevant symptoms commonly associated with a heart disability, such as chest pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc).  However, in this case, the only evidence of record supporting the notion that the Veteran currently has ischemic heart disease that his due to his military service and, specifically, to exposure to Agent Orange, comes from the Veteran personally.  But unlike, for example, a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has a heart disability cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

This determination necessarily is based on the results of objective clinical testing and data.  Therefore, the Veteran has failed to satisfy the most essential requirement for service connection, which as explained is first establishing he has a current disability.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service so as to, in turn, warrant service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for ischemic heart disease.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Increased Rating - PTSD

The Veteran asserts that his psychiatric disability is more severely disabling than his currently assigned 50 percent rating.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part that a 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 .

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim. 

The Veteran initially underwent a VA psychiatric examination in September 2010 in connection with a claim for service connection for PTSD.  The examiner found that the Veteran exhibited avoidance techniques, markedly diminished participation in activities, and feelings of detachment.  He also had persistent symptoms of difficulty falling and staying asleep, difficulty concentrating, irritability or outbursts of anger, hypervigilance and exaggerated startled response.  The examiner determined the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency since the Veteran suffers from depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The examiner stated that the Veteran did not appear to pose any threat of danger or injury to himself or others, but did indicate that the Veteran's prognosis was poor and fixed.  A GAF score of 48, which is indicative of serious symptoms, was assigned.

In May 2011, the Veteran was reexamined to assess the current severity of his PTSD in connection with his claim for an increased rating.  Following a physical and mental examination, the VA examiner found that the Veteran's function was similar to the findings noted in the September 2010 VA examination, specifically with regards to impairments in his ability to focus when answering specific questions.  The May 2011 examiner endorsed the same symptoms as were previously noted on examination in September 2010.  As for employability, the examiner noted the Veteran was retired and last worked in 2008.  No further comment was provided.  This examiner did state that the Veteran's prognosis for improvement was fair.  A GAF score of 50 was assigned, which is indicative of serious symptoms.  Following this examination, the RO increased the Veteran's disability rating to 50 percent, effective from April 22, 2011, the date of receipt of his claim for an increased rating.  

The Veteran was again examined in June 2012.  It was noted that he was continuing his outpatient treatment for mental health with the VA medical center.  The Veteran denied concentration problems or exaggerated startle response.  The Veteran reported he was generally in a good mood and looking forward to traveling and getting back to work.  There was no indication of panic attacks, obsessions, or compulsions.  He denied homicidal or suicidal ideations.  Judgment and insight were noted to be fair to good.  The VA examiner assigned a GAF score of 60, which is indicative of moderate symptoms.  As for employability, the examiner commented that the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment.  In fact, the Veteran stated that he was looking forward to working again.  The examiner determined the Veteran's mind is sharp, ability to concentrate is excellent, and ability to communicate is very good.  While he does not feel intimacy with people, he can relate well and is socially friend which would serve him well in the workplace.  Overall, the examiner determined the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency.  

The Veteran was most recently examined in October 2013.  The Veteran reported that his wife of 51 years left him 28 months ago, which he found distressing.  He also stated he does not have many friends in the area and he no longer drives.  Again, the Veteran reported the same symptoms as have been exhibited in the prior three VA examinations.  He again denied panic attacks, problematic obsessions and compulsions.  The Veteran's mood was noted as "okay", and affect was full range.  There was no indication of suicidal or homicidal ideations.  While it was noted the examiner had not worked since the last examination, he again stated his desire to work again.  The examiner concluded the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  A GAF score of 60 was assigned, which is indicative of moderate symptoms.

The claims file also contains VA mental health treatment records dating through November 2013.  The VA treatment records are reflective of the symptoms already discussed concerning the severity of the Veteran's PTSD.  

Considering the evidence of record, the Board finds that the Veteran's psychiatric disability most closely approximates his currently assigned 50 percent rating.  The record reflects that the Veteran has anger and irritability issues, although no history of violence.  The Veteran's main symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  His GAF scores ranged from 48 to 60, which indicate his symptoms were severe to moderate.  The Veteran's VA treatment records and VA examination reports do not show that he suffers from anxiety attacks, obsessive or compulsive behaviors, or suicidal and homicidal ideations that would indicate his PTSD is more severe and deserving of a 70 percent or 100 percent rating.  

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Based on the evidence of record, the Board finds that the manifestations of the Veteran's PTSD most nearly approximate the criteria for his currently assigned 50 percent rating.  A disability rating in excess of 50 percent is not warranted.   

As to whether an extraschedular rating under 38 C.F.R. § 3.321 may be assigned, the applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD: namely, impairment, irritability, and depressed mood.  The Board has also considered symptoms of nightmares and intrusive memories that are not found in the rating schedule.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not reported unemployability due to his PTSD, but instead he has alleged that he is unemployable as a result of service connected lumbar and cervical spine disabilities, and residuals thereof.  See VA Form 21-8940, September 2011.  Thus, TDIU is not raised by the record.


ORDER

Service connection for abrasions is denied.

Service connection for ischemic heart disease is denied.

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


